 65 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDMaine Sugar Industries,Inc.andAmerican Bakeryand ConfectioneryWorkers International Union,Local264,AFL-CIO,Petitioner.Cases1-CA-6359 and 1-RC-9697'February 19, 1969DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND JENKINSOn August 7, 1968, Trial Examiner Charles W.Schneider issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesalleged in the complaint and recommending that itceaseanddesisttherefromand take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.OnAugust28,1968,Employer-Respondentfiledexceptionsandasupporting brief to the Trial Examiner's Decision intheunfair labor practice proceeding herein.OnSeptember 16, 1968, Employer-Respondent filed aRequest for Reconsideration in the representationproceeding in which it seeks to reopen the record tointroduce new evidence.We therefore shall treat theRequest for Reconsideration as a motion to reopenthe record.Pursuant to the provisions of Section 3(b) of theNational "Labor RelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has considered the Trial Examiner'sDecision, the exceptions and briefs, and the entirerecord in the complaint proceeding, and herebyadoptsthefindings,conclusions,andrecommendationsoftheTrialExaminer.Inaddition, we also deny the Respondent's Request forReconsideration. 2'These cases are consolidated for purposesof thisDecision only'By its Request for Reconsideration,Respondent seeks to reopen theunderlying representation proceeding for the purpose of offering evidenceto establish that seasonal employeesshould beincluded in the unit.Respondent argues that if it is able to prove theproprietyof the inclusionof seasonals,the Board must then reverse the Trial Examiner's finding of aviolation of Section 8(a)(5), sincethe unit foundin the complaint casewould be inappropriate for bargaining.Aside from the proper reasonsassignedby the TrialExaminer for concluding that no further evidentiaryhearing is warranted in this case,which analysis is equally applicable to therepresentation proceeding,it is also clear that Respondent's unit contentionlacks merit.While seasonal employees may appropriately be included in aproduction unit, it may also be appropriate to exclude them.The evidencebefore theBoard at the time of its review of the representation caseindicated that the force of year-round employees constituted an appropriatebargaining unit, in all of the circumstances of the case Since the unit asfound is appropriate,no substantial argument may be based upon thepossibility that, in other circumstances,an appropriate unit might includeseasonals.ORDERPursuant to Section 10(c) of the.National LaborRelationsAct, as amended,theNational LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that Respondent,Maine Sugar Industries,Inc.,Easton,Maine, its officers,agents, successors,and assigns,shall take the action set forth in theTrial Examiner'sRecommended Order.ITISFURTHERORDEREDthattheEmployer-Respondent'sRequestforReconsideration be, and it hereby is, denied.TRIAL-EXAMINER'S DECISIONSTATEMENT OF THE CASEThe Representation Proceeding'Uponthe petition filed onAugust 4, 1967, by AmericanBakery and Confectionery Workers, International Union,Local 264, AFL-CIO, herein called the Union, concerningemployees ofMaine Sugar Industries,Inc.,Easton,Maine,herein called the Respondent,a hearing was heldon August24, 1967, beforeaHearingOfficer of theNational Labor Relations Board. On January 16, 1968,theBoard issued a Decision and Direction of Electionamong the employees of the Respondent in an appropriateunit hereinafter described.'Pursuantto theDecision and Direction of Election, anelection by secret ballot was conducted under the directionand supervision of the Regional Directoron February 21,1968.Of approximately 102 eligiblevoters, 97cast validballots; 65 of these were castfor the Union,32 were castagainst it. There were no void or challenged ballots.On February 28, 1968, the Respondentfiled timelyobjections to the election alleging(1) that shortly beforethe election,at a time when the Respondent could notreply, the Union distributed to the employees certain falseandmisleading information or otherwise engaged incampaigntrickeryas to substantial and material issuesgermane to the election interfering with the laboratoryatmosphere required of Board elections, and (2)that bythese and other acts the Union interfered with the freechoice of the employees eligible to vote in the election. OnMarch 18, 1968, the Regional Director issued aSupplemental Decision and Certification of Representativein which he stated that he hadconductedan investigationof the Respondent'sobjections'and found no merit in'Administrativeor official notice is taken of the record in therepresentation proceeding,Case J-RC-9697, as-the term "record" isdefined in Section 102.68 and 102 69(f) of the Board'sRules(Rules andRegulations and Statements of Procedure, National Labor RelationsBoard,Series 8, as revised January1, 1965)In addition, the material attached-to the Respondent's Response to theOrder to Show Cause on the General Counsel's Motion for SummaryJudgment (consisting of copies of evidence submitted by the Respondentto the Regional Director in the course of investigation of the objections tothe election,and referred to by the Respondent as exhibitsA, B, and C) isadmitted into evidence and made a part of the record in the instantproceeding.The Respondent's request to present oral argument is denied,inasmuchas, in my opinion, the record and the Respondent'sResponse to the OrdertoShow Cause adequately present the issues and the Respondent'sposition.'Mane Sugar Industries,Inc,169 NLRB No 31.'The Respondent did not assert any additional matters under the generalallegation numbered paragraph 2 of the Objections174 NLRB No. 96 MAINEC5-tom., IN0USTRJ9 , INC.653them.Accordingly, the Regional Director ovtuled lhaobjectionsand certified theUnion as the bargainingrepresentative of the employees in the appropriate unit.On March 28, 1968, Respondent filed with the Board inWashington,D.C.,aRequest forReviewof theSupplementalDecisionandCertificationofRepresentative, and a brief in support of said Request inwhich it contended that the election should be set asideand a new election conducted. The soleissue,raised byRespondent'sRequest for Review relates to a: lettermailed by the Union to the Respondent's employees priorto the election, constituting evidence in support of theRespondent's objections to the election referred to above.Respondent contended that when evaluatedin thecontextof other union campaign material and upon the recordconsidered as a whole, said letter constituted interferencewith the laboratory atmosphere required of Boardelections, necessitating setting the electionaside.On April3,1968, the Board issued an Order denying Respondent'sRequest for Review, in which the Board said thatRespondent'sRequestraisednosubstantialissuewarranting review.The Unfair Labor Practice CaseOn June 6, 1968, the Union filed a charge of violationof Section 8(a)(1) and (5) of the Act alleging that theRespondent had refused to bargain with the Union. OnJune 17, 1968, the General Counsel issued a complaintand notice of hearing in which he alleged thaton oraboutApril 18, 1968, the Union requested the Respondent tobargain collectively with the Union, and that on or aboutMay 1, 1968, the Respondent refused to bargaincollectively.On June 28, 1968, Respondent filed its answerto the complaint in which it admitted certain allegationsof the complaint and denied others. The Respondentadmittedtheallegationsrespectingjurisdiction,itsengagement in commerce, the Union as a labororganization, theBoard's denial of the Respondent'sRequest for Review, the Union's request to bargaincollectively,and the Respondent's refusal. Respondentfurther admitted the fact of the election and certification,but denied the validity of the election and certification,asserting that the unit is not appropriate for the purposeof collective bargaining in that it improperly excludesseasonalemployees, and that the refusal to bargain is forthe purpose of securing judicial review of the RegionalDirector'sSupplementalDecision and Certification _ ofRepresentative and of any continued adherence to theBoard's unit findingRespondent consequentlydenies theappropriateness of the unit, the Union's representativestatus,and the commission of unfair labor practicesaffecting commerce. The Respondent's answer also assertsthat previously unavailable or newly discovered evidenceestablishesthevalidityof its contention respectingseasonal employees.Under date of July 16, 1968, counsel for the GeneralCounsel filed a Motion for Summary Judgment, stating ineffect that there is no genuine issue of material fact andopposing, on the ground of untimeliness, Respondent'scontention in itsAnswer that Respondent has newevidence supporting its opposition to the Board's unitdetermination.On July 17, 1968, 1 issued an Order to Show Causedirecting all parties to show cause on or before July 29,496$, at to,wbetler the` Motion for Summary Judgmentshouldbe granted. On July 26, 1968, Respondent filed aResponse to the Order to Show Cause stating contentionsmore specifically referred to hereinafter.No otherresponses have been received.RULING of MOTION FQa SUMMARY JUDGMENTTiceRespondent's basac contention, as stated in itsAnswer and in its Response to the ,Order to Show CauseonMotion for Summary Judgment, is that the unit isunappropriate, the election and certification are invalid,and it is therefore under no obligation to bargain with theUnion. The questions as to the appropriateness of theunit, the validity of the election, the merit of Respondent'sobjections to the ele do-n, and whether the Union shouldhavebeencertifiedas.,thecollective-bargainingrepresentative,weredeckledby the Board in therepresentation proceeding. It is established Board policy inthe absence of newly discovers or- previously unavailableevidence or special circumstances not to permit litigationbefore a Trial Examiner in an unfair labor practice caseof issues which were or could have been litigated in aprior related representation proceeding.' This policy isapplicable even though no formal hearing on objectionshasbeen provided by the Board. Such a hearing is not amatter of right unless substantial or material issues areraised by the objections.' The authorities cited by theRespondent do not refute this proposition. They merelyhold ,that where there arr substantial and materialissues ahearing is required.In its Answer to the complaintand in itsResponse totheOrder to Show -Cause, the Respondent also assertsthat previously unavailable or newly discovered evidenceclearly establishes -that the seasonal employees have areasonable expectation of future employment and that assuch,and on the basis of their overall community ofinterestwith the year-round employees, must be includedin the appropriate bargaining unit. This evidence relates tothe experience of the Respondent in fulfilling its employeerequirements for the 1967 beet processing season, whichcommenced on October 27, 1967, and ran through theweek ending December 16, 1967. Specifically, theRespondent states in its Response to the Order to ShowCause that 80 percentarmore of the seasonal employeesemployed during the 1967 beet processing season had beenemployed by the Respondent in the 1966 season and hadbeen recalled for the 1967asgn, and, further, that 90percent of the peak ',work 'force in the 1967 seasonconsisted of such recalled employees.This evidence was not, ofemployees. available at the timeof the August 24, 1967 hearing on the Union'srepresentation petition. If itis infact newly discovered orpreviously unavailable as of this time, its nature is such asto require opportunity to produce it for considerationupon the unitissue.However, I am of the view, and find,that the evidence is not newly discovered or previouslyunavailable as of this time. It seems clear from the factsthat it must have been available in substantial part priorto the Board's Decision and Direction of Election on'HowardJohnsonCompany.164 NLRB No. 121;Metropolitan LifeInsurance Company,163 NLRB No. 71. SeePittsburgh PlateGlassCo. v.N.L.R.B, 313 U.S. 146 (1941Board Rules, Sections102.67(f) and102.69(c).'O,K.Van& Storage, Inc.,127NLRB 1537, 297 F.2d 74 (C.A 5,.1961). See alsoN.L.R R.. v.Air Control Window Products,Inc..335 F.2d245, 249 (C.A. 5, 1964)"If there is nothing to hear, then a hearing is asenseless and useless formality." 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDJanuary 19, 1968, and the whole of it available beforeMarch 18, 1968, the date of the Regional Director'sSupplementalDecisionandCertificationofRepresentative.The Respondent's request for review ofthe Supplemental Decision and Certification contains noreference to the matter. The first intimation from theRespondent revealed by the record that such evidenceexisted is in the Respondent's answer dated June 28, 1968.Though the Respondent states in its Response to theOrder to Show Cause that "a number" of the seasonalemployees remained on the payroll for a period of timebeyond the actual end of the processing season in theweek ending December 16, 1968, and that it was not until"at least February" that an "accurate analysis" of therecall history could be determined (Response p. 6), thetrend must have been evident before January 1968. SurelytheRespondent maintained payroll records of day to dayemployment and kept them on a current basis. Moreover,theRespondent'sbrieftotheBoardaftertherepresentation hearing stated that the peak of employmentinthe1967beetprocessingseasonwouldbeinmid-November. (Brief of Employer, p. 6). Since theRespondent asserts that 90 percent of the 1967 peak beetprocessing work force consisted of recalled employees, itmust have known that fact before December 1967.Nor could the significance of the evidence have beenoverlooked.The Respondent contended throughout therepresentationproceeding that the temporary seasonalemployees should be included in the appropriate unit onthe ground that they had a substantial expectation ofrecall, and the Respondent in the representation hearingsubmitted the evidence available at that time supportingitscontention- evidence which the Board deemedinadequate to establish the Respondent's point. The 1967beet processing season was completed before the issuanceoftheDecisionandDirectionofElection.TheRespondent could not have been unaware of theimportance of any significant evidence of reemploymentduring the 1967 season. In these circumstances not onlywould due diligence have required, but self-interest wouldhave impelled, the Respondent to submit that evidence totheBoardwithout delay- unless the Respondentconsciouslychosetoawaitapossiblefavorabledetermination by the Board on the existing record. If so,the Respondent cannot now claim prejudice because of itsown tactical decision.In any event, whatever the reason, the Respondent didnot use due diligence in presenting the experience of the1967 season to the Board, the evidence is thus no longernewly discovered or previously unavailable, and its profferat this time is untimely.'There thus being no newly discovered or previouslyunavailable evidence proffered, or special circumstancesalleged, the findings and disposition made by the Board inthe representation proceeding are final, constitute the lawof the case, and are binding on the trial examiner. This isnot to say that the Respondent is precluded from testingthe validity of the Board's conclusions. That it may do inan enforcement or review action before the Circuit Courtof Appeals in the event the Boardissues anorder in thiscomplaint proceeding requiring the Respondent to bargainwith the Union. The record made before the Board hereand in the representation proceeding will be before theCourt for evaluation. See Section 9(d) of the Act. TheIN L.R.B.v Sagamore ShirtCo.,401 F .2d 925 (C.A.D.C. 1968);Red-Mor Corp,d/b/a Disco Fair,164NLRB No.93;WestinghouseElectricCorp.,171NLRB No. 164.Respondent may also request the Board to reconsider andreview its determination in the representation case-either independently or in connection with any exceptionswhich may be filed to this Decision.There are thus no issues litigable before a TrialExaminer, and therefore no matter requiring an evidentialhearing.Accordingly the General Counsel's Motion forSummary Judgment is granted, and I hereby make thefollowing further:F INDINGSL THEBUSINESS OF THERESPONDENTThe Respondent, Maine Sugar Industries, Inc., is nowand has been at all times material herein, a Mainecorporation, with its principal office and place of businesslocated at Easton,Maine, where it is engaged in themanufacture, sale and distribution of sugar and relatedproducts.Respondent annually ships directly from itsprincipal place of business in Easton,Maine, to pointsoutside the State of Maine products valued in excess of$50,000.II.THE LABOR ORGANIZATIONINVOLVEDThe Unionisa labor organization within the meaningof Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe following employees constitute a unit appropriatefor purposes of collective bargaining within the meaningof Section 9(b) of the Act:Allproductionandmaintenance employees at theRespondent'splantatEaston,Maine, includinglaboratory,shipping,and , receiving employees, butexcluding powerhouse, seasonal, part time (students),and office clerical employees, farm laborers, guards andsupervisors as defined in the Act.On February 21, 1968, a majority of Respondent'semployees in the appropriate unit selected the Union astheir collective-bargaining representative in a secret-ballotelection conducted under the supervision of the RegionalDirector for Region 1 of the National Labor RelationsBoard, and on March 18, 1968, the Union was certified assuch representative by the Regional Director.At all times since on or about February 21, 1968,continuously to the present, the Union, by virtue ofSection 9(a) of the Act, has been and is now the exclusiverepresentative of all the employees in the appropriate unitfor the purpose of collective bargaining with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment.On or-"about April 18, 1968, the Union requestedRespondent to bargain collectively with respect to rates ofpay, wages, hours of employment and other terms andconditions of employment of employees in the appropriateunit.On or about May 1, 1968, and at all times thereafterRespondent refused to bargain collectively with the Unionconcerning such employees, thereby engaging in unfairlabor practices in violation of Section 8(a)(5) of the Actand interferingwith,restrainingandcoercingitsemployees in violation of Section 8(a)(1) of the Act.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act. MAINE SUGAR INDUSTRIES, INC.655Upon the foregoing findings and conclusions and theentire record in the case, I recommend that the Boardissue the following:ORDERA. Forthe purpose of determining the effective periodof the certification the initial year of certification shall bedeemed to begin on the date the Respondent commencesto bargain in good faith with the Union as the recognizedbargaining representative in the appropriate unit.'B.Maine Sugar Industries,Inc.,Easton,Maine, itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with AmericanBakery and Confectionery Workers International Union,Local264,AFL-CIO,astheexclusivecollective-bargaining representative of the employees inthe following appropriate unit:Allproduction andmaintenance employees at theRespondent'splantatEaston,Maine, includinglaboratory,shipping,and receiving employees, butexcluding power-house, seasonal,part time(students),and office clerical employees,farm laborers,guards andsupervisors as definedin the Act.(b)Interferingwith the efforts of saidUnion tonegotiatefororrepresenttheemployees in saidappropriateunitas the exclusive collective-bargainingrepresentative.2.Take thefollowingaffirmativeactionwhich isnecessary to effectuate the policiesof the Act:(a)Upon request bargain collectively with AmericanBakery and Confectionery Workers International Union,Local 264, AFL-CIO,as the exclusive representative ofthe employees in the appropriate unit with respect to ratesof pay, wages,hours of work,and other terms andconditionsof employment,and embody in a signedagreement any understanding reached.(b)Post at its Easton,Maine, plant copies of theattachednoticemarked "Appendix."8Copies of saidnotice, on forms to be furnishedby theRegional DirectorforRegion 1, after being duly signed by an authorizedrepresentative of the Respondent,shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 1, inwriting, within 20 days from receipt of this recommendedOrder, what steps if has taken to comply herewith.''In the event that this recommended Order is adoptedby theBoard, thisprovision shall be modified to read:"Notify theRegional Director forRegion 1, in writing,within 10days from the date of this Order, whatsteps Respondent has takento complyherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations - Act,asamended,we hereby notify ouremployees that:WE WILL NOT refuse to bargain collectively withAmericanBakeryandConfectioneryWorkersInternationalUnion,Local 264,AFL-CIO, as theexclusive collective-bargaining representative of all thefollowing employees.All production and maintenance employees atour plant at Easton, Maine, including laboratory,shipping, and receiving employees, but excludingpower-house,seasonal,part time (students), andoffice clerical employees, farm laborers, guardsand supervisors as defined in the Act.WE WILL NOT interfere with the efforts of said Uniontonegotiate for or represent the employees in theappropriatebargainingunitasexclusivecollective-bargaining representative.WE WILL bargain collectively with the Union asexclusive bargaining representative of the employees inthe appropriate unit and if an understanding is reachedwe will sign a contract with the Union.'The purpose of this provisionis to ensurethat the employees in theappropriate unit will be accorded the services of their selected bargainingagent for the period provided by law. SeeMar-Jac Poultry Co., Inc.,136NLRB 785;Commerce Co., d/b/a Lamar Hotel,140 NLRB 226, 229, 328F.2d 600 (C.A. 5, 1964),Burnett ConstructionCo,149 NLRB 1419, 1421,350 F. 2d 57 (C. A. 10, 1965).-'In the event that this recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals enforcing an Order" shall be substituted for the words"a Decisionand Order"DatedByMAINE SUGARINDUSTRIES, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectlywith the Board's Regional Office, John F.Kennedy Federal Building, Cambridge & New SudburyStreets, Boston, Massachusetts, Telephone 223-3300.